Exhibit 10.1

 

 

WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

This Waiver and Seventh Amendment to Credit Agreement (this “Seventh Amendment”)
is made as of this 12th day of March, 2015 by and among Sterling Construction
Company, Inc. (“Sterling”) and certain of its affiliates and subsidiaries as set
forth on the signature pages hereto (collectively, with Sterling, the
“Borrowers”), certain of the Lenders (as defined below) and Comerica Bank, a
Texas banking association, as Administrative Agent (“Agent”).

 

RECITALS

 

A.                Agent and the financial institutions party thereto fi-om time
to time (the “Lenders”) entered into that certain Credit Agreement dated as of
October 31, 2007 (as amended, restated or otherwise modified from time to time
collectively, the “Credit Agreement”) with the Borrowers, which Credit Agreement
has been previously amended pursuant to the certain First Amendment dated as of
December 3, 2009, that certain Second Amendment dated as of November 8, 2011,
that certain Waiver and Third Amendment dated as of August 8, 2013, that certain
Waiver and Fourth Amendment dated as of March 14, 2014, that certain Fifth
Amendment dated as of April 29, 2014, and that certain Sixth Amendment to Credit
Agreement dated as of September 5, 2014.

 

B.                 The Borrowers have requested that Agent and Lenders make
certain other amendments to the Credit Agreement, and they are willing to do so,
but only on the terms and conditions set forth in this Seventh Amendment.

 

NOW, THEREFORE, Borrowers, Agent and the requisite Lenders agree:

 

1.Amendments to Section 1.1.

 

Each of the existing definitions in the Credit Agreement for the following terms
is replaced by each of the following respective definitions:

 

““Revolving Credit Aggregate Commitment” shall mean the following respective
reducing amounts, subject to additional reductions or terminations under
Sections

 

2.11 or 9.2 hereof: $35,000,000 commencing March 12, 2015 and continuing up to
and through May 31, 2015; $25,000,000 commencing June 1, 2015 and continuing up
to and through August 31, 2015; and $15,000,000 commencing September 1, 2015 and
at all times thereafter during the term of this Agreement.”

 

2.Regarding Section 7.1(a). Notwithstanding the language in Section 7.1(a) of
the Credit Agreement, Borrowers agree that the audited financial statements of
Borrowers for Fiscal Year 2014 as described therein (i) will be delivered to
Agent no later than March 31, 2015, and (ii) such financial statements will be
prepared by an independent nationally recognized accounting firm in accordance
with GAAP, will include an opinion which is unqualified (including no going
concern comment or qualification), and will contain only comments acceptable to
Agent. The failure to satisfy timely all of the foregoing requirements will
constitute an Event of Default by reason of failure to comply with Section 7.1
of the Credit Agreement.

 

 

 



3.Amendment to Section 7.9(a). Section 7.9(a) of the Credit Agreement is deleted
in its entirety and following is inserted in its place:

 

“(a) Commencing April 30, 2015 (and computed on an annualized basis with April,
2015 being the first month of the annualized period), maintain as of the last
day of each calendar month a Leverage Ratio of not more than 2.00 to 1.00. At
April 30, 2016 (and as of the last day of each calendar month thereafter), the
Leverage Ratio will be computed on a trailing-twelve-months basis;”

 

4.Amendment of Section 7.9(b). Section 7.9(b) of the Credit Agreement is deleted
in its entirety and the following is inserted in its place:

 

“(b) Commencing April 30, 2015, maintain at all times a Tangible Net Worth of
Sterling and its Consolidated Subsidiaries of $75,000,000, to be tested as of
the last day of each calendar month;”

 

5.Amendment to Schedule 1.1. Schedule 1.1 of the Credit Agreement is hereby
deleted in its entirety and is replaced by the Schedule 1.1 set forth in Exhibit
A to this Seventh Amendment.

 

6.Waiver. Agent and the Lenders waive the Event of Default that occurred as of
December 31, 2014 due to Borrowers’ failure to achieve the minimum Tangible Net
Worth required as of such date by Section 7.9(b) of the Agreement (as in effect
on such date).

 

7.Extension Fee. Borrowers shall pay to Agent, for the account of the Lenders, a
$400,000 amendment fee (the “Amendment Fee”), payable as follows:

 

(a)The first installment of $100,000 is due and payable as of the date of this
Seventh Amendment.

 

(b)The second installment of $100,000 is due and payable as of June 30, 2015;
provided, however, Agent will not require payment of the second installment if
on or prior to May 31, 2015 Borrowers have paid in full all Indebtedness and no
Lender has any commitment to extend credit under the Credit Agreement.

 

(c)The third installment of $100,000 is due and payable as of September 30,
2015; provided, however, Agent will not require payment of the third installment
if on or prior to August 31, 2015 Borrowers have paid in full all Indebtedness
and no Lender has any commitment to extend credit under the Credit Agreement.

 

(d)The fourth installment of $100,000 is due and payable as of December 31,
2015; provided, however, Agent will not require payment of the fourth
installment if on or prior to November 30, 2015 Borrowers have paid in full all
Indebtedness and no Lender has any commitment to extend credit under the Credit
Agreement.

 

8.Effectiveness. This Seventh Amendment shall become effective (according to the
terms hereof) on the date that the following conditions have been fully
satisfied:

 

 

 



(a)Agent shall have received counterpart copies, with originals to follow of
this Seventh Amendment, duly executed and delivered by the Borrowers, the Agent
and the requisite Lenders (as applicable) and in form and substance satisfactory
to Agent.

 

(b)Agent shall have received whatever other documentation it may request in its
sole discretion.

 

(c)Agent shall have received the $100,000 first installment of the Amendment
Fee.

 

9.Representations and Warranties. Each Borrower hereby represents and warrants
that, after giving effect to the amendments contained herein (a) execution and
delivery of this Seventh Amendment, the Joinder Agreements, the Note and any by
each Borrower of its obligations under the Credit Agreement as amended hereby
and as amended prior to the date hereof (herein, as so amended, the “Amended
Credit Agreement”) are within each Borrower’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of its articles of
incorporation or bylaws or other organic documents of the parties thereto, as
applicable, and except as have been previously obtained do not require the
consent or approval, material to the amendments contemplated in this Seventh
Amendment or the Amended Credit Agreement, of any governmental body, agency or
authority, and this Seventh Amendment, the Amended Credit Agreement, and any
other Loan Documents required to be delivered hereunder, will constitute the
valid and binding obligations of the Borrowers enforceable in accordance with
its terms, except as enforcement thereof 1nay be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, ERISA or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law), (b) the representations and warranties set forth in this Seventh
Amendment, the Amended Credit Agreement and any other Loan Documents required to
be delivered hereunder are true and correct on and as of the date hereof (except
to the extent such representations specifically relate to an earlier date), and
such representations and warranties are and shall remain continuing
representations and warranties during the entire life of the Seventh Amendment,
the Amended Credit Agreement and any other Loan Documents required to be
delivered hereunder and (c) as of the date hereof (after giving effect to the
waiver contained in Section 2 hereof), no Default or Event of Default shall have
occurred and be continuing.

 

10.Reaffirmation; Ratification. Each Borrower hereby acknowledges, agrees,
ratifies, reaffirms, covenants and agrees to be bound by each of the Loan
Documents to which it is named as a party, including but not limited to the
Credit Agreement, the Security Agreement, any joinder to the Credit Agreement,
any joinder to the Security Agreement, any Notes, and any Mortgages.

 

11.No Waiver. Except as specifically set forth above, this Seventh Amendment
shall not be deemed to amend or alter in any respect the terms and conditions of
the Credit Agreement, any of the Notes issued thereunder or any of the other
Loan Documents, or to constitute a waiver by the Agent or any Lender of any
right or remedy under or a consent

 

 

 



to any transaction not meeting the terms and conditions of the Credit Agreement,
any of the Notes issued thereunder or any of the other Loan Documents.

 

12.No Course of Dealing. Each Borrower hereby acknowledges and agrees that this
Seventh Amendment and the amendments and waivers contained herein do not
constitute any course of dealing or other basis for altering any obligation of
such Borrower or any other party or any rights, privilege or remedy of the Agent
or any Lender under the Credit Agreement, any other Loan Document, any other
agreement or document, or any contract or instrument.

 

13.Capitalized Terms. Unless otherwise defined to the contrary herein, all
capitalized terms used in this Seventh Amendment shall have the meaning set
forth in the Credit Agreement.

 

14.Counterparts; Signatures. This Seventh Amendment may be executed in
counterpart in accordance with Section 13.9 of the Credit Agreement. Delivery of
a signature page to this Seventh Amendment, the Joinder Agreements, the Note or
any other Loan Document by telecopy or other electronic means shall be effective
(for all purposes) as delivery of a manually executed counterpart of this
Seventh Amendment, the Joinder Agreements, the Note or any other Loan Document.

 

15.NO CLAIMS. EACH BORROWER HEREBY ACKNOWLEDGES THAT: (A) IT HAS NO DEFENSES,
CLAIMS OR SET-OFFS TO THE ENFORCEMENT BY ANY LENDER OR THE AGENT OF SUCH
BORROWER’S LIABILITIES, OBLIGATIONS AND AGREEMENTS ON THE DATE HEREOF; (B) TO
ITS KNOWLEDGE, EACH LENDER AND THE AGENT HAVE FULLY PERFORMED ALL UNDERTAKINGS
AND OBLIGATIONS OWED TO IT AS OF THE DATE HEREOF; AND (C) EXCEPT TO THE LIMITED
EXTENT EXPRESSLY SET FORTH IN THIS SEVENTH AMENDMENT, EACH LENDER AND THE AGENT
DO NOT WAIVE, DIMINISH OR LIMIT ANY TERM OR CONDITION CONTAINED IN THE CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH BORROWER HEREBY REMISES,
RELEASES, ACQUITS, SATISFIES AND FOREVER DISCHARGES THE LENDERS AND THE AGENT,
THEIR AGENTS, EMPLOYEES, OFFICERS, DIRECTORS, PREDECESSORS, ATTORNEYS AND ALL
OTHERS ACTING OR PURPORTING TO ACT ON BEHALF OF OR AT THE DIRECTION OF THE
LENDERS AND THE AGENT (“RELEASEES”), OF AND FROM ANY AND ALL MANNER OF ACTIONS,
CAUSES OF ACTION, SUIT, DEBTS, ACCOUNTS, COVENANTS, CONTRACTS, CONTROVERSIES,
AGREEMENTS, VARIANCES, DAMAGES, JUDGMENTS, CLAIMS AND DEMANDS WHATSOEVER, IN LAW
OR IN EQUITY, WHICH ANY OF SUCH PARTIES EVER HAD, NOW HAS OR, TO THE EXTENT
ARISING FROM OR IN CONNECTION WITH ANY ACT, OMISSION OR STATE OF FACTS TAKEN OR
EXISTING ON OR PRIOR TO THE DATE HEREOF, MAY HAVE AFTER THE DATE HEREOF AGAINST
THE RELEASEES, FOR, UPON OR BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER
THROUGH THE DATE HEREOF. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
BORROWER WAIVES AND AFFIRMATIVELY AGREES NOT TO ALLEGE OR

 

 

 



OTHERWISE PURSUE ANY DEFENSES, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, CLAIMS,
CAUSES OF ACTION, SETOFFS OR OTHER RIGHTS THEY DO, SHALL OR MAY HAVE AS OF THE
DATE HEREOF, INCLUDING, BUT NOT LIMITED TO, THE RIGHTS TO CONTEST: (A) THE RIGHT
OF THE AGENT AND EACH LENDER TO EXERCISE ITS RIGHTS AND REMEDIES DESCRIBED IN
THIS SEVENTH AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (B) ANY PROVISION OF
THIS SEVENTH AMENDMENT OR ANY OF THE OTHER THE LOAN DOCUMENTS; OR (C) ANY
CONDUCT OF THE LENDERS OR OTHER RELEASEES RELATING TO OR ARISING OUT OF THE
CREDIT AGREEI\1ENT OR THE OTHER LOAN DOCUI\1ENTS ON OR PRIOR TO THE DATE HEREOF.

 

16.Laws of Texas. This Seventh Amendment shall be construed in accordance with
and governed by the laws of the State of Texas (without giving effect to
principles of conflict of laws).

 

17.No Oral Agreements. Each of the undersigned parties hereby covenant and agree
as follows:

 

(a)The rights and obligations of the parties shall be determined solely from the
written “Loan Agreement” (as such term is defined in Section 26.02(a)(2) of the
Texas Business and Commerce Code) executed and delivered in connection with the
Advances, and any oral agreements between or among the parties are superseded by
and merged into the Credit Agreement.

 

(b)This Seventh Amendment, the Joinder Agreements, the Note, the Credit
Agreement and each of the other Loan Documents has not been and may not be
varied by any oral agreements or discussions that have or may occur before,
contemporaneously with, or subsequent thereto.

 

(c)THE WRITTEN SEVENTH AMENDMENT, THE JOINDER AGREEMENTS, THE NOTE, THE CREDIT
AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS EACH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURE PAGES FOLLOW IMMEDIATELY HEREAFTER]

 

 

 



WITNESS the due execution hereof as of the day and year first above written.

 

 

[image_001.jpg] 

 

 

 

 

 



Signature Page to Waiver and Seventh Amendment to Credit Agreement

 



 

 

[image_002.jpg] 

 

 

 



Signature Page to Waiver and Seventh Amendment to Credit Agreement

 



 

 

[image_003.jpg] 

 



 

 

Signature Page to Waiver and Seventh Amendment to Credit Agreement

 

 

 

[image_004.jpg] 

 



Signature Page to Waiver and Seventh Amendment to Credit Agreement

 

 

 

EXHIBIT A

 

Schedule 1.1* Applicable Margin Grid Credit Agreement

 

(basis points per annum)

 

Basis for Pricing   Revolving Credit Eurodollar Margin 525.00 Revolving Credit
Prime-Based Rate Margin 350.00 Revolving Credit Facility Fee 25.00 Letter of
Credit Fees (exclusive of facing fees) 275.00

 

* Definitions as set forth in the Credit Agreement

 

